Citation Nr: 0739344	
Decision Date: 12/13/07    Archive Date: 12/19/07

DOCKET NO.  02-15 138A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for hypertension. 
 
2.  Entitlement to service connection for coronary artery 
disease. 
 
3.  Entitlement to service connection for a back disorder.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel




INTRODUCTION

The veteran served on active duty from September 1960 to 
November 1963.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans Appeals (Board) from a February 2002 
rating decision of the VA Regional Office (RO) in Roanoke, 
Virginia that denied service connection for hypertension, 
coronary artery disease, and a back disorder.  

The veteran was afforded a personal hearing at the RO in 
February 2002, and before the undersigned Veterans Law Judge 
sitting at Washington, DC in February 2004.  The transcripts 
are of record.  

This case was remanded by decisions of the Board dated in May 
2004 and June 2006.

This case was advanced on the docket pursuant to 38 C.F.R. 
§ 20.900 (2007).

Following review of the record, the appeal is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

Review of the record discloses that when this case was most 
recently remanded in June 2006, it was requested that the 
clinical record be referred to a physician who had no 
previous contact with the veteran for review and an opinions 
as to whether it was at least as likely as not that any 
currently identified cardiovascular and low back disabilities 
were attributable to any incident, injury or disease of 
active military service.  It was noted that it was 
unnecessary to have the veteran examined as current levels of 
disability were well documented.  

The record reflects that the appellant was subsequently 
afforded a VA examination in June 2007 whereupon he provided 
a history of low back injury and treatment in service, and 
hypertension in high school that was re-diagnosed in 1960.  
He related that he was also told that his heart skipped 
beats.

However, after review of the examiner's report, the Board 
finds that it has inconsistencies and lacks responses to 
certain criteria, and is inadequate for adjudication 
purposes.  A remand by the Board confers upon a claimant a 
substantive right to have the remand instructions 
accomplished in a substantive manner.  See Stegall v West, 11 
Vet. App. 268, 271 (1998).  The Board does concede that it 
does not appear that specific instructions were provided to 
the examiner.  In any event, the case must again be remanded 
to obtain the needed opinions to address the deficiencies. 
See 38 C.F.R. § 19.9 (2007) and Stegall, supra.

Specifically, the examiner notes that the record was reviewed 
in detail but provides very sparse clinical history that 
appears to have been taken from the veteran alone and based 
solely on his account of injury.  In the diagnoses, she 
opines that a back disorder appears to be related to service 
but also states that there were no medical records to 
document this.  The Board notes that she clearly disregarded 
or did not take into account the substantial private records 
showing post service back injury followed by back surgery 
many years after the appellant's discharge from active duty.  
She relates that the veteran had a discectomy in 1983 which 
is unsupported by the record.  

The examiner referred to the service discharge examination 
report dated in September 1963 showing a blood pressure 
reading of 148/70 and stated that there was no mention of 
hypertension.  In the diagnoses, however, she stated that 
"[t]he patient states his high blood pressure began in high 
school, indicatin[sic] that his hypertension predated his 
military service."  She goes on to say that since 
hypertension predated military service, it is not likely that 
coronary artery disease was related to military service.  The 
Board points out in this instance that although the examiner 
appears to have accepted the veteran's history of pre-
existing high blood pressure, she made no findings relative 
to whether or not there was aggravation of the pre-existing 
condition. See 38 U.S.C.A. § 1153 (West 2002 & Supp. 2007); 
38 C.F.R. § 3.306 (2007). 

The veteran's service medical records reflect that on an 
enlistment examination in November 1959, it was recorded that 
he had a soft grade 1 systolic apical murmur.  The examiner 
does not mention this or make any finding in which it is 
considered relative to the claim of heart disease.  There is 
no opinion as to whether or not there was aggravation of the 
pre-existing condition pursuant to 38 U.S.C.A. § 1153 (West 
2002 & Supp. 2007); 38 C.F.R. § 3.306 (2007).  Additionally, 
she states that coronary artery disease did not begin until 
the late 1980s which does not appear to be documented in the 
extensive clinical record. 

In summary, the Board finds that despite having stated that 
the claims folder was reviewed in detail, the examiner does 
not sufficiently reconcile the veteran's history, the 
objective clinical data and current physical examination 
findings, and clearly has not based her opinions on the facts 
and evidence presented.  The Board thus finds the case must 
be returned to the examiner for further review and 
substantiation in an addendum report.

Accordingly, the case is REMANDED for the following actions:

1.  The case should be referred to 
the same physician who examined 
the veteran in June 2007 (or 
another physician if that examiner 
is no longer available) for 
responses to the following 
questions which should be based on 
the evidence of record.  The 
claims folder and a copy of this 
remand should be provided to the 
examiner.  The examiner should 
indicate whether or not the claims 
folder and remand were reviewed. 

a) When does the record first 
indicate treatment for a back 
disorder and provide the diagnosis 
for such.  Is it at least as 
likely as not that current back 
disability is related to claimed 
injury during active duty?  Please 
give specific reasons for this 
opinion as to why or why not. 

b) Does the clinical evidence 
clearly and unmistakably show that 
the veteran had hypertension prior 
to service?  If so, did it clearly 
and unmistakably undergo any 
increase in severity during or as 
the result of service?  Please 
give specific reasons for this 
opinion as to why or why not.

c) Based on the record, when does 
the clinical evidence first 
indicate treatment for heart 
disease and provide the diagnosis 
of such.  As noted previously, 
service records indicate that the 
veteran had a soft grade 1 
systolic apical murmur on 
enlistment examination in November 
1959.  Please explain the clinical 
significance of such and provide 
an opinion as to whether it 
increased in severity during 
service.  Please provide a 
detailed response in this regard.  

2.  The RO should ensure that the 
medical reports requested above 
comply with this remand, 
especially with respect to the 
instructions to provide medical 
opinions.  If the reports are 
insufficient, or if any requested 
action is not taken or is 
deficient, they should be returned 
to the examiner for correction.  
See Stegall v. West, 11 Vet. App. 
268 (1998).

3.  After taking any further 
development deemed appropriate, 
the RO should readjudicate the 
issues on appeal.  If any benefit 
is not granted, the appellant 
should be provided a supplemental 
statement of the case and afforded 
an opportunity to respond.  
Thereafter, the claims folder 
should be returned to the Board 
for further consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


